DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 07/22/2021.

Applicant’s terminal disclaimer filed 03/02/2022 has been approved.  

Claims 1-20 are presented for examination. Claims 1, 11, and 16 are independent Claims. 

Specification


2.         The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  



Information Disclosure Statement



3.        The Applicant’s Information Disclosure Statement filed 07/22/2021 has been received, entered into the record, and considered. 

Drawings



4.	The drawings filed 07/22/2021 are accepted by the examiner.


Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (US 20020120648 A1).

The reference was cited by Applicant in the IDS filed 07/22/2021.

As to Claim 1:
Ball teaches a method comprising: 

receiving information identifying a first document and a second document, wherein the first document includes a first marker located at a first location in the first document ([176]: the use of HTML tags to determine the beginning and ending of an HTML document portion) and wherein the second document a modified version of the first document (Abstract  and [055]: versions);

identifying, based upon the first location of the first marker in the first document, a first token from a first token list for the first document ([174]: identifying the beginning of text portions to tokenize by an HTML tag designating the sequence as the beginning of a group of words);

identifying, from a first set of one or more token groups generated for the first document based upon contents of the first document, a first token group that includes the first token ([174,177]: viewing the structured document as a sequence of words, the first word of that sequence being the first token); 



determining a location of the second token group within the second document which is the modified version of the first document; and adding a second marker to the second document at a location based upon the location of the second token group within the second document ([125,130]: the marking up of an HTML document to mark where the differences are between the two similar documents).As to Claim 2:
Ball teaches the first token list comprises a plurality of tokens corresponding to words within the first document ( [0174]: an HTML document as merely a sequence of words).As to Claim 3:
Ball teaches the first marker includes a comment, a highlight, an HTML tag, or other item associated with one or more tokens within the first document ([157]: displaying the changes between the two similar as highlights).

As to Claim 6:
Ball teaches determining, based upon a group mapping, that the second token group for the second document corresponds to the first token group for the first document, the group mapping identifying mappings between token groups in the first set of token groups and token groups in the second set of token groups ([0059-0063]: the interface displaying the identified similarities and differences overlaid onto a single document. As shown in this document a section that is unedited is shown first, then a second section is identified as having been edited. After the edited section the system determined that the third section corresponds with the second section of the unedited document and identifies it as matching).

As to Claim 10:
Ball teaches identifying a set of opening markup tags and a set of corresponding closing markup tags in the first document; and dividing the first document into sets of token groups based on the set of opening markup tags and the set of corresponding closing markup tags, wherein contents of the first document between an opening markup tag from the set of opening markup tags and a corresponding closing markup tag from the set of corresponding closing markup tags from a token group within the first set of token groups ([178]: the use of HTML tags to identify the structure of a document including beginning and ending of sentences. Use of the tag analysis is the bases of the tokenization of the document). 

As to Claims 11-13:
Refer to the discussion of Claim 1-3 above, respectively, for rejections. Claims 11-13 are the same as Claims 1-3, except Claims 11-13 are medium Claims and Claims 1-3 are method Claims. 

As to Claim 16-18:
Refer to the discussion of Claim 1-3 above, respectively, for rejections. Claims 16-18 are the same as Claims 1-3, except Claims 16-18 are system Claims and Claims 1-3 are method Claims. 

Allowable Subject Matter

6.	Claims 4, 5, 7-9, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information

8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176